DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After a thorough search, and in light of the prior art of record, claims 1 and 11 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:   
The best prior arts, Welingkar et al. (US Patent Application Publication No. 2009/0210702); Fernando et al. (US Patent Application Publication No. 2004/0034860) and Sulman (US Patent Application Publication No. 2015/0039292) combination fail to disclose or suggest one or more of the features of the independent claims 1, 9 and 17.
In summary, Welingkar discloses the device manufacture may further provide the developer with a software program, which may comprise a plug-in to an integrated development environment, such as Eclipse, or other software program. Eclipse is an open source community, whose projects are focused on building an open development platform comprising extensible frameworks, tools and runtimes for building, deploying and managing software across the lifecycle. The server receives an application uploaded by the developer to the signing server and the server signs and publishes the application with appropriate vendor or developer information. The user mobile device is configured to find/search for applications, download applications, and/or launch and use applications (i.e. virtual assistant)].
Fernando teaches a request for specific functionality is received by the application manager, the application manager queries the database to locate the appropriate extension object provider, checks the validity of the request and of the provider, instantiates the appropriate extension object, obtains the required interfaces, and identifies the instantiated extension object to the requesting component.
Sulman discloses determining a query type for each user query, the query type selected from a group comprising a functional query, an entity query and a clarification query; wherein the functional query comprises a request for a particular new command to perform a particular type of function; the entity query relates to an entity associated with the particular new command having the particular type of function; and the clarification query is responsive to a clarification question posed to clarify a prior user query having the particular type of function.
None of the prior art of record alone or in any reasonable combination, disclose the claimed invention as recites in the independent claim 1 and similarly recited in independent claims 9 and 17.
Specifically, the prior art fails to teach a method performed by at least one processor, the method comprising: maintaining, in memory, an online marketplace comprising a plurality of dialog system extension elements, wherein each of the plurality of dialog system extension elements includes a dialog system plugin, a dialog system add-on, a dialog system update, or a dialog system upgrade; receiving a speech-based user request from an end user via a dialog system interface of a dialog system associated with the end user, wherein the dialog system is associated with a virtual assistant at least partially installed on a user device of the end user and wherein one or more existing dialog system extension elements are already installed in the dialog system; processing the user request using at least an automatic speech recognizer and a natural language processing module; identifying, from the online marketplace, a given dialog system extension element, of the plurality of dialog system extension elements, that is capable of processing the user request, wherein the given dialog extension element is in addition to the existing dialog extension elements; determining that the dialog system associated with the end user cannot process the user request with functionalities of the one or more existing dialog system extension elements of the dialog system that is associated with the end user; providing a recommendation to the end user to authorize installing the given dialog system extension element in the dialog system; receiving authorization for installing the given dialog system extension element in the dialog system from the end user; and based on the received authorization: installing the given dialog system extension element in the dialog system, and causing the user request to be processed with the given dialog system extension element. 
The recited limitations, in conjunction with all the features of the independent and dependent claims are not taught nor suggested by the prior arts of record.
Claims 2-8, 10-16 and 18-20 are also allowed as being directly or indirectly dependent of the allowed independent claims. 
Accordingly, the scope of the invention has been sufficiently narrowed to bring the claims into compliance with novelty and non-obviousness requirement of the Patent Act.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAO H NGUYEN/Primary Examiner, Art Unit 2171